DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carmen Cook (Reg. No. 42,433) on March 21, 2021.

The application has been amended as follows: 
	Claims 2, 9, and 15 are now cancelled.

Claim 1 (Currently Amended) A method in a first portable communication device, the first portable communication device being in radio communication with a second portable communication device, the method comprising:
pairing the first portable communication device with the second portable communication device to form a group, the portable communication devices in the group being configured to perform simultaneous radio frequency voice communication between the portable communication devices in the group;
receiving data packets originating from the second portable communication device, the data packets comprising at least position information data;
receiving at the first portable communication device a command from a user of the first portable communication device to obtain a location of the second portable communication device;
in response to the command, determining, using the positional information data, a relative location of the second portable communication device to the first portable communication device, wherein the relative location comprises a direction and a distance of the second portable communication device relative to the first portable communication device;
generating, at the first portable communication device, a signal to indicate the relative location of the second portable communication device to the first portable communication device, the signal comprising an audible signal modified in response to the relative location of the second portable communication device; [[and]]
providing the signal on the first portable communication device to convey to the user of the first portable communication device the relative location of the second portable communication device[[.]];
generating an audio stream from the data packets received from the second portable communication device, the data packets comprising audio data and position information data;
modifying the audio stream using the direction and the distance determined for the second portable communication device to place the audio stream of the second portable communication device in a three-dimensional space;
forming a binaural stream using the modified audio stream of the second portable communication device; and
providing playback of the binaural stream on the first portable communication device.

(Currently Amended) A portable communication device being a first portable communication device in radio communication with a second portable communication device, the portable communication device comprising:
	a user interface, one or more digital processors in electronic communication with the user interface, and at least one memory in electronic communication with the one or more digital processors, the at least one memory is configured to provide the digital processors with instructions which when executed cause the processor to:
pair the first portable communication device with the second portable communication device to form a group, the portable communication devices in the group being configured to perform simultaneous radio frequency voice communication between the portable communication devices in the group;
receive data packets originating from the second portable communication device, the data packets comprising at least position information data;
receive at the first portable communication device a command from a user of the first portable communication device to obtain a location of the second portable communication device;
in response to the command, determine, using the positional information data, a relative location of the second portable communication device to the first portable communication device, wherein the relative location comprises a direction and a distance of the second portable communication device relative to the first portable communication device;
generate, at the first portable communication device, a signal to indicate the relative location of the second portable communication device to the first portable communication device, the signal comprising an audible signal modified in response to the relative location of the second portable communication device; [[and]]
provide the signal on the first portable communication device to convey to the user of the first portable communication device the relative location of the second portable communication device[[.]];
generate an audio stream from the data packets received from the second portable communication device, the data packets comprising audio data and position information data;
modify the audio stream using the direction and the distance determined for the second portable communication device to place the audio stream of the second portable communication device in a three-dimensional space;
form a binaural stream using the modified audio stream of the second portable communication device; and
provide playback of the binaural stream on the first portable communication device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Wharton et al. (US 2015/0331081) teaches generating, at the first portable communication device, a signal to indicate the relative location of the second portable communication device to the first portable communication device, the signal comprising an audible signal modified in response to the relative location of the second portable communication device (Figure 10, Sections 0107 – 0109, the volume of the audio is adjusted based on the location of the contact mobile phone relative to the user of the headphones); and providing the signal on the first portable communication device to convey to the user of the first portable communication device the relative location of the second portable communication device (Figure 10, Sections 0107 – 0109, the volume of the audio is adjusted based on the location of the contact mobile phone relative to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 22, 2021